34 N.J. 61 (1961)
167 A.2d 396
IN THE MATTER OF THE ALLEGED UNETHICAL CONDUCT OF EDWARD O. WEST, A MEMBER OF THE BAR OF THE STATE OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued November 22, 1960.
Decided January 23, 1961.
*62 Mr. David A. Gelber, for the order.
Mr. Paul T. Huckin, for the respondent.
The opinion was delivered PER CURIAM.
The Ethics Committee of Bergen County conducted hearings on a complaint against respondent and, finding adversely to him, presented the matter to us for consideration.
Examination of the proceedings has led us to the conclusion that the record supports the determination of unethical practice on respondent's part. We are satisfied, however, that his condition of health was in some measure responsible for his course of conduct and that, therefore, disbarment or extended suspension is not warranted. But in our judgment the state of his health is such that, in view of the finding of misconduct, in his own interest and in the interest of the public, he should not be permitted to continue in practice at present. Under the circumstances, he is suspended without date with the understanding that he may apply for reinstatement upon production of satisfactory evidence of restoration to a condition of health which would justify resumption of active practice of law.
For suspension until further order  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
Opposed  None.